Citation Nr: 9924589	
Decision Date: 08/30/99    Archive Date: 09/08/99

DOCKET NO.  97-31 233	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for macular scarring and 
histoplasmosis.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

William D. Teveri, Associate Counsel


INTRODUCTION

The appellant served on active duty for training from April 
3, 1980 to April 25, 1980.

This appeal arises from an August 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained by 
the RO.

2.  The appellant did not serve 90 days or more of continuous 
active duty service during a period of war or after December 
31, 1946.

3.  The appellant's macular scarring and histoplasmosis 
preexisted his entry onto active duty for training.

4.  The appellant's macular scarring and histoplasmosis did 
not measurably worsen during his active duty for training.

5.  Macular scarring and histoplasmosis were not manifested 
nor measurably worsened during the veteran's active duty for 
training, nor are macular scarring and histoplasmosis 
otherwise related to the veteran's military service.


CONCLUSION OF LAW

Macular scarring and histoplasmosis were not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1131, 5107 (West 
1991); 38 C.F.R. §§ 3.303, 3.306 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes the appellant is not a veteran for 
VA purposes, as he served only on active duty for training 
(ACDUTRA), and has not established a service-connected 
disability.  38 U.S.C.A. § 101(24).  "Without predicate 
veteran status there is no cognizable claim to be made before 
[VA] ... under title 38."  See Laruan v. West, 11 Vet. 
App. 80, 86 (1998).  Such status has to be proved by a 
preponderance of the evidence.  See Aguilar v. Derwinski, 2 
Vet. App. 21,23 (1991).  Thus, neither the presumption of 
soundness nor of aggravation applies to an appellant who 
served only on ACDUTRA.  See Paulson v. Brown, 7 Vet. 
App. 466, 471 (1995).  38 C.F.R. § 3.203 provides for service 
records as evidence of service and character of discharge.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131 (West 1991); 38 C.F.R. § 3.303(a) (1998).  
Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated while 
performing ACDUTRA, or from injury incurred or aggravated 
while performing inactive duty training (INACDUTRA).  38 
U.S.C.A. §§ 101(23)(24), 106, 1110, 1131 (West 1991 & Supp. 
1998); 38 C.F.R. § 3.6(a)(d) (1998).  For entitlement to 
service connection by presumption, an appellant must have had 
90 days of continuous active duty service.  38 C.F.R. § 
3.307(a).  Moreover, presumptive periods do not apply to 
ACDUTRA or INACDUTRA.  See Biggins v. Derwinski, 1 Vet. App. 
474, 477-78 (1991).  If a condition noted during service is 
not shown to be chronic, then generally a showing of 
continuity of symptoms after service is required for service 
connection.  38 C.F.R. § 3.303(b).

Regulations provide that a preexisting injury or disease will 
be considered to have been aggravated by active military, 
naval, or air service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. §§ 1137, 1153; 
38 C.F.R. § 3.306(a); see also Paulson v. Brown, 7 Vet. 
App. 466, 468 (1995); Crowe v. Brown, 7 Vet. App. 238, 247 
(1994).  The determination of whether a preexisting 
disability was aggravated by service is a question of fact.  
See Doran v. Brown, 6 Vet. App. 283, 286 (1994).  In deciding 
a claim based on aggravation, after having determined the 
presence of a preexisting condition, the Board must first 
determine whether there has been any measured worsening of 
the disability during service and then whether such worsening 
constitutes an increase in disability.  See Browder v. Brown, 
5 Vet. App. 268, 271 (1993); Hensley v. Brown, 5 Vet. App. 
155, 163 (1993).  Temporary or intermittent flare-ups of the 
preexisting condition during service are not sufficient to be 
considered aggravation unless the underlying condition (as 
contrasted to the symptoms) has worsened.  See Hunt, 1 Vet. 
App. at 296-97.

As noted above, the appellant served twenty-three (23) days 
on active duty for training.  His service medical records 
contain his February 1980 enlistment examination and medical 
history reports, which indicate that upon clinical evaluation 
his eyes were found to be normal.  His corrected distant 
vision was found to be 20/20 in the right eye and 20/20 in 
the left eye.  Uncorrected near vision was found to be J2 in 
the right eye and J8 in the left eye.  Corrected near vision 
was found to be the same.  He reported no preexisting eye 
condition or current eye complaints on his medical history 
report.  An April 1980 discharge physical examination report 
indicated that, upon clinical evaluation, old histoplasmosis, 
which was noted to have existed prior to entry onto active 
duty for training, was found in the right eye, and macular 
scarring, which also was noted to have existed prior to entry 
onto active duty for training, was found in the left eye.  
Uncorrected distant vision was found to be 20/400 in the 
right eye and 20/400+ in the left eye.  Corrected distant 
vision was found to be 20/20 in the right eye and 20/400+ in 
the left eye.  Uncorrected near vision was found to be 20/40 
in the right eye and 20/400+ in the left eye.  Corrected near 
vision was found to be the same.  An April 1980 Entrance 
Physical Standards Board Proceeding report, which indicated 
the appellant had been treated at an Army hospital, indicates 
the appellant reported being struck in the left eye with a 
baseball at age 14 years.  The diagnoses were old 
histoplasmosis in the right eye and macular scarring in the 
left eye.  The appellant accepted a discharge due to these 
conditions.

The Board notes the appellant, on his March 1997 application 
for compensation, reported he was injured by bird droppings 
in November 1980, a date subsequent to his discharge from 
active duty for training.

An August 1997 statement from one of the appellant's treating 
physicians indicates the appellant reported a "sudden onset 
of blurred vision in the superior temporal quadrant of the 
right eye and questionably of the left eye[,] which was 
associated with shimmering lights[,] lasting for 5 minutes or 
so[,] disappearing and following with a headache.  He has had 
numerous episodes like this over the past week[,] although it 
is improving recently."  Examination revealed a vision in 
the right eye of 20/30, and "counting fingers at 2 feet.  He 
could read with his right eye at 20/20."  The macula of the 
left eye was noted to have a central scar "which possibly 
could have been Histoplasmosis in origin.  There is no 
activity seen at the present time.  The peripheral retina 
also numerous histo spots around the periphery of both 
eyes."  The physician indicated he felt the appellant was 
"having migraine equivalence to account for his sudden 
blurring of vision."  The appellant was advised to contact 
his neurologist for follow-up care.

The Board notes there is no opinion contained in this 
statement which relates the appellant's macular scarring or 
histoplasmosis to his active duty for training, or that 
indicates the measured worsening of macular scarring or 
histoplasmosis during that service.

During his April 1998 hearing the appellant testified the 
first time he had a problem with his eyes was during his 
active duty for training, when a bird's nest, including 
droppings, fell into his face.  He testified he had laser 
surgery on the left eye six months after his discharge, but 
it offered no relief.  The Board notes the appellant has not 
submitted medical evidence of this surgery.  He testified to 
no other treatment for his eyes since service.

After a thorough review of the claims file, the Board finds 
no medical evidence of record relating the appellant's 
macular scarring and histoplasmosis to his active duty for 
training.  There is no medical evidence indicating the 
disability measurably worsened during his active duty 
service.  Nor is there service medical evidence of the injury 
of which the appellant relates.

The Board finds the medical evidence after the appellant 
entered active duty for training clearly and unmistakably 
shows his macular scarring and histoplasmosis existed prior 
to his entry onto active duty for training.  The appellant 
was offered the opportunity to respond to the findings of the 
Entrance Physical Standards Board, which found that both 
macular scarring or histoplasmosis existed prior to his entry 
onto active duty for training, and chose not to make a 
statement in his behalf.  See Gahman v. West, No. 96-1303, 
slip op. at 4-5 (U.S. Vet. App. June 4, 1999).

The only evidence of record which indicates macular scarring 
and histoplasmosis are related to the appellant's active duty 
for training, or were aggravated during that period, are the 
appellant's statements and testimony.  The appellant, 
however, as a lay person, while competent to testify as to 
symptoms he experienced during his service, is not competent 
to opine as to a link between those symptoms and his or her 
present diagnosis, or to render an etiology opinion.  See 
Rucker v. Brown, 10 Vet. App. 67, 75-76 (1997).

Accordingly, because the veteran served only on active duty 
for training, and because there is no medical evidence of an 
active duty injury to his eyes, and no medical evidence of 
nexus relating the appellant's macular scarring and 
histoplasmosis to his active duty for training, the appellant 
has not proved, by a preponderance of the evidence, his 
veteran status.  Thus, his claim, for service connection for 
macular scarring and histoplasmosis, must be denied.


ORDER

Service connection for macular scarring and histoplasmosis is 
denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

 

